DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  
Response to Amendments
In the reply filed 6/25/22, claims 1, 12 and 14 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner has withdrawn 101 and double patenting rejections based on the amendments. However, examiner respectfully disagrees with applicant’s arguments on pages 8-9 that prior art fails to teach, incrementing a count associated with the object designator in an object version manager (Bestler [0316]: The size of this list is controlled by the replication count for the object, which can also vary by object.  If any of the destinations does not yet have a copy of the chunk, then the server holding the chunk wants to replicate the chunk at one or more of the destinations.  This distributed replication is an ongoing responsibility of each chunk server.  The replication retries are a continuous background task for the storage servers.) that is shared by the multiple distribute file systems and accessible by the first and second distributed file systems (Bestler [0049]: Another Object Storage system, the Hadoop Distributed File System (HDFS), partially addresses this problem by serializing replication of new content.  The content source puts to a first storage server, which then replicates that chunk to a second storage server, which then replicates it to a third storage server.), 
wherein the object designator tracks how many instances of the data object exist in the first and second distributed file systems (Bestler [0038 -0039]: There are several instances where the desired distribution of information is from one sender to multiple receivers. These include: 1) Replication of storage content.), and wherein object designators are mapped to object identifiers (Bestler [0090]: “A Chunk Hash ID may be a cryptographic hash of either a chunk's payload (for chunks that hold only payload) or of the identity of the object (for chunks holding metadata).  In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table.  In an exemplary implementation, each chunk may have a unique identifier that effectively incorporates distributed deduplication into the distribution algorithm, making the implementation highly tailored for document storage applications.  There are existing techniques that allow distributed deduplication to co-exist with the provision of cryptographic protection for document content.”). Therefore, examiner is not persuaded.
All claims have been updated below with clarifying prior art citations. Kindly let me know if you have any questions. Thanks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al., U.S. Patent Application Publication No.: 2010/0332401 (Hereinafter “Prahlad”) and further in view of Bestler, U.S. Patent Application Publication No.: 2014/0304357 (Hereinafter “Bestler”).
Regarding claim 1, Prahlad teaches a method for deduplicating data across multiple distributed file systems including a first distributed file system and a second distributed file system, the method comprising:
transmitting a write request from a client to a first metadata server (MDS), wherein the write request comprises an object identifier associated with a data object (Prahlad [0126]: The cloud storage submodule 236, during a period of its operation, may receive a series of similar requests for the submodule to transfer data to a target cloud storage site (e.g., cloud storage site 115A); each individual request in the series may only involve a small amount of data (e.g., a few data blocks or a small data object such as an email).  For example, since the system may utilize cloud storage submodule to transfer data to cloud storage sites 115A-N during containerized deduplication, it may receive a series of similar file requests (e.g., to write several small email data objects to the same target container file on the same target cloud storage site).);
receiving an object store location for an object store from the first MDS (Prahlad [0161]: In some cases, instead of always placing in the "N" file 508 data objects that do not meet the above criteria for deduplication, the deduplication module 299 generates an identifier for the data object, looks up the identifier in the deduplication database 297 to see if the data object has already been stored, and if not, places it in the "S" file 508.  If the data object has already been stored, the deduplication module would then add a pointer to the location of the instance of the previously stored data object in the metadata file 504.  For example, this variation on the process could be used to deduplicate metadata instead of always storing it in the "N" file 506.); 
transmitting a metadata request to the object store using the object store location prior to transmitting the data object (Prahlad [0149]: In some examples, instead of the clients 130 sending the data objects to the deduplication module 299 and the deduplication module 299 generating the identifiers, the clients 130 can themselves generate an identifier for each data object and transmit the identifiers to the deduplication module 299 for lookup in the deduplication database 297.), wherein the metadata request includes the object identifier (Prahlad [0061]: In conjunction with creating secondary copies in cloud storage sites 115A-N, the secondary storage computing device 165 may also perform local content indexing and/or local object-level, sub-object-level or block-level deduplication when performing storage operations involving various cloud storage sites 115A-N.); 
Prahlad does not teach, receiving a metadata response from the object store to the metadata request; However, Bestler [0375] teaches, “In one embodiment of the present invention, the process of getting an object is further optimized for distributed object storage systems which store metadata for a version of an object separately from the payload.  The root chunk of an object (also called the "version manifest" or metadata) contains references to the chunks/blocks.”
determining the metadata response contains an object designator (Bestler [0149]: A chunk may also have a Name Hash ID.  The upper layer (for example, a distributed storage layer) may name some chunks that are used to store the root of metadata for a version of an object within the storage system and may also have a name that can be used to retrieve the chunk object.  The Name Hash ID may be an additional partial identifier for such chunks (where the addition of a version identifier is required to form a complete additional identifier).);
transmitting a commit request to the first MDS (Bestler [0661]: The presently-disclosed object system allows the Chunk Source to select the optimum set of storage servers to take initial delivery of a chunk from amongst the Chunk Put Accept responses collected to a multicast put proposal.  Centralized metadata solutions can only perform this optimization to the extent that the central metadata server is aware of the resource status of every storage server in the cluster.  Existing Distributed Hash algorithms can only adjust boundaries for longer term changes in the distribution.  Any change in the distribution of chunks requires moving previously committed chunks.); and 
incrementing a count associated with the object designator in an object version manager (Bestler [0316]: The size of this list is controlled by the replication count for the object, which can also vary by object.  If any of the destinations does not yet have a copy of the chunk, then the server holding the chunk wants to replicate the chunk at one or more of the destinations.  This distributed replication is an ongoing responsibility of each chunk server.  The replication retries are a continuous background task for the storage servers.) that is shared by the multiple distribute file systems and accessible by the first and second distributed file systems (Bestler [0049]: Another Object Storage system, the Hadoop Distributed File System (HDFS), partially addresses this problem by serializing replication of new content.  The content source puts to a first storage server, which then replicates that chunk to a second storage server, which then replicates it to a third storage server.), 
wherein the object designator tracks how many instances of the data object exist in the first and second distributed file systems (Bestler [0038 -0039]: There are several instances where the desired distribution of information is from one sender to multiple receivers. These include: 1) Replication of storage content.), and wherein object designators are mapped to object identifiers (Bestler [0090]: “A Chunk Hash ID may be a cryptographic hash of either a chunk's payload (for chunks that hold only payload) or of the identity of the object (for chunks holding metadata).  In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table.  In an exemplary implementation, each chunk may have a unique identifier that effectively incorporates distributed deduplication into the distribution algorithm, making the implementation highly tailored for document storage applications.  There are existing techniques that allow distributed deduplication to co-exist with the provision of cryptographic protection for document content.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Prahlad et al. to the Bestler’s system by adding the feature of metadata identifiers. The references (Prahlad and Bestler) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. Ordinary skilled artisan would have been motivated to do so to provide Prahlad’s system with enhanced data deduplication. (See Bestler [Abstract], [0090], [0149], [0176] and [0180], [0375]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein the object version manger resides on one of the first MDS and the second MDS (Prahlad [0162]: FIG. 5C illustrates a data structure 520 for the metadata file 504.  The data structure 520 consists of one or more stream headers 522 and stream data 524.  The stream header 522 describes a data object contained in an "N" file 506 or an "S" file 508 (e.g., its location, its size, an offset within the file, etc.). … Each time the deduplication module 299 places a data object in the "S" file 508, the deduplication module 299 adds a stream header 522 and corresponding stream data 524 to the metadata file 504.).
Regarding claim 3, the method of claim 1, further comprising decrementing the count associated with object designator when the data object is deleted from the object store (Prahlad [0197]: Alternatively, the clients 130 may transmit only the identifiers to the deduplication module 299 for lookup in the deduplication database 297.  If the deduplication module 299 determines that an instance of a block has not already been stored on the cloud storage site 115, the deduplication module 299 can instruct the client 130 to send a copy of the block to the deduplication module, which it then stores on the cloud storage site 115.  Alternatively, the client 130 itself can send the copy of the block to the cloud storage site 115.).
Regarding claim 4, the method of claim 1, cross-checking the count before incrementing the count associated with the object designator (Prahlad [0104]: Within the management light index 245, each data file may also be associated with a token that uniquely identifies the data file.  In some embodiments, however, the token may not be unique for all data files in the management light index 245; instead, the combination of the token with another data field (e.g., the associated client 130) may be unique.).
Regarding claim 5, the method of claim 1, wherein the instances of the data object exist in different directories (Prahlad [0146]: The deduplication database 297 utilizes one or more tables or other data structures to store the identifiers of the data objects that have already been stored on a cloud storage site 115.  In one implementation, the system may store multiple copies of a data object, but only one copy of the data object with each of multiple, different cloud storage sites, and the data structure described herein facilitates that process.).
Regarding claim 6, the method of claim 1, wherein the data object is deduplicated at the object store and wherein a deduplicated data object is associated with multiple instances of the deduplicated data object (Prahlad [0146]: First, the deduplication module 299 generates an identifier for a data object.  After generating the identifier for a data object, the deduplication module 299 determines whether it should be stored to the cloud storage site 115 as a secondary copy (e.g., a backup copy) of the data of the clients 130.  To determine this, the deduplication module 299 accesses the deduplication database 297 to check if a copy or sufficient number of copies or instances of the data object have already been appropriately stored on a cloud storage site 115.).
Regarding claim 7, the method of claim 1, wherein the first and second distributed file systems are associated with different tenants (Prahlad [0309]: The arrangement 2102 may permit multiple "tenants" to use a single SAAS system 2102 since the various clients 130 may be associated with different entities (e.g., different companies).).
Regarding claim 8, the method of claim 1, wherein the count is associated with a mapping the object identifier and the object designator (Bestler [0090]: A Chunk Hash ID may be a cryptographic hash of either a chunk's payload (for chunks that hold only payload) or of the identity of the object (for chunks holding metadata).  In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table.  In an exemplary implementation, each chunk may have a unique identifier that effectively incorporates distributed deduplication into the distribution algorithm, making the implementation highly tailored for document storage applications.  There are existing techniques that allow distributed deduplication to co-exist with the provision of cryptographic protection for document content.).
Regarding claim 9, the method of claim 1, further comprising globally deduplicating data objects common to the first distributed file system and the second distributed file system (Bestler [0049]: Another Object Storage system, the Hadoop Distributed File System (HDFS), partially addresses this problem by serializing replication of new content.  The content source puts to a first storage server, which then replicates that chunk to a second storage server, which then replicates it to a third storage server.  If the server performs replication on a cut-through basis, the impact on an isolated put transaction would appear to be minimal (two times the cut-through latency, which might be as small as a single Ethernet frame for each hop).).
Regarding claim 10, the method of claim 1, wherein the first MDS maintains metadata identifying locations of data objects stored in object stores including the object store in the first distributed file system (Bestler [0426]: In contrast, the presently-disclosed object storage system provides distributed control of location selection in a manner that accommodates dynamic loading of servers when making those decisions.  This enables the optimization of allocation across storage servers for both storage capacity and dynamic load balancing of the depth of work queues.  Hence, the total capacity of the storage cluster, both in terms of TBs (terabytes) of storage and IOPs (input/output operations), can be utilized in an optimized manner even when the cluster has scaled beyond the control of a single metadata server.).
Regarding claim 11, the method of claim 1, wherein the first distributed file system is associated with a plurality of object stores, further comprising deduplicating the data object at each of the object stores, wherein the data object is deduplicated when each of the object stores has at most a single instance of the data object (Prahlad [0150]: The deduplication module 299 can support encrypted data objects.  For example, one client 130 could generate an identifier for a data object, and then encrypt it using one encryption algorithm.  Another client 130 could generate an identifier for another data object, and then encrypt it using another encryption algorithm.  If the two data objects are identical (meaning the two objects have the same data, while their metadata, such as ACLs or descriptors, could be different), they will both have the same identifier.  The deduplication module 299 can then store both encrypted instances of the data object or only a single encrypted instance (or a reduced number of encrypted instances).  In some examples, the deduplication module 299 stores a key or other mechanism to be used to encrypt and/or decrypt data.  The deduplication module 299 can also support compressed data objects.  In general, the same compression algorithm may be used to compress data objects.  Therefore, the deduplication module 299 can generate an identifier for a data object before or after it has been compressed.).
Regarding claim 12, Prahlad teaches a non-transitory computer readable medium comprising computer executable instructions configured to perform a method for deduplicating data across multiple distributed file systems including a first distributed file system and a second distributed file system, the method comprising:
transmitting a write request from a client to a first metadata server (MDS), wherein the write request comprises an object identifier associated with a data object (Prahlad [0126]: The cloud storage submodule 236, during a period of its operation, may receive a series of similar requests for the submodule to transfer data to a target cloud storage site (e.g., cloud storage site 115A); each individual request in the series may only involve a small amount of data (e.g., a few data blocks or a small data object such as an email).  For example, since the system may utilize cloud storage submodule to transfer data to cloud storage sites 115A-N during containerized deduplication, it may receive a series of similar file requests (e.g., to write several small email data objects to the same target container file on the same target cloud storage site).);
receiving an object store location for an object store from the first MDS (Prahlad [0051]: Methods are disclosed for identifying suitable storage locations, including suitable cloud storage sites, for data files subject to a storage policy.  Further, systems and methods for providing a cloud gateway and a scalable data object store within a cloud environment are disclosed.);
transmitting a metadata request to the object store using the object store location prior to transmitting the data object, wherein the metadata request includes the object identifier (Prahlad [0161]: In some cases, instead of always placing in the "N" file 508 data objects that do not meet the above criteria for deduplication, the deduplication module 299 generates an identifier for the data object, looks up the identifier in the deduplication database 297 to see if the data object has already been stored, and if not, places it in the "S" file 508.  If the data object has already been stored, the deduplication module would then add a pointer to the location of the instance of the previously stored data object in the metadata file 504.  For example, this variation on the process could be used to deduplicate metadata instead of always storing it in the "N" file 506.);
receiving a metadata response from the object store to the metadata request; determining the metadata response contains an object designator (Prahlad [0319]: As shown in FIG. 22, each object server node 2208 may comprise an object server agent 2210, an ingestion database 2212, and a primary data store 2214.  An object server agent 2210 may be built on Linux for performance and to make it economical to scale the number of object server nodes 2208 as needed.  An object server agent 2210 provides a REST interface or other web-based interface to clients 2202 to write, read, retrieve, and manipulate data ingested by the object server node 2208, and stored therein or in associated secondary cloud storage sites 115.);
Prahlad does not teach, transmitting a commit request to the first MDS; and However, Bestler [0661] teaches, “The presently-disclosed object system allows the Chunk Source to select the optimum set of storage servers to take initial delivery of a chunk from amongst the Chunk Put Accept responses collected to a multicast put proposal.  Centralized metadata solutions can only perform this optimization to the extent that the central metadata server is aware of the resource status of every storage server in the cluster.  Existing Distributed Hash algorithms can only adjust boundaries for longer term changes in the distribution.  Any change in the distribution of chunks requires moving previously committed chunks.”
incrementing a count associated with the object designator in an object version manager (Bestler [0316]: The size of this list is controlled by the replication count for the object, which can also vary by object.  If any of the destinations does not yet have a copy of the chunk, then the server holding the chunk wants to replicate the chunk at one or more of the destinations.  This distributed replication is an ongoing responsibility of each chunk server.  The replication retries are a continuous background task for the storage servers.) that is shared by the multiple distribute file systems and accessible by the first and second distributed file systems (Bestler [0049]: Another Object Storage system, the Hadoop Distributed File System (HDFS), partially addresses this problem by serializing replication of new content.  The content source puts to a first storage server, which then replicates that chunk to a second storage server, which then replicates it to a third storage server.), 
wherein the object designator tracks how many instances of the data object exist in the first and second distributed file systems (Bestler [0038 -0039]: There are several instances where the desired distribution of information is from one sender to multiple receivers. These include: 1) Replication of storage content.), and wherein object designators are mapped to object identifiers (Bestler [0090]: “A Chunk Hash ID may be a cryptographic hash of either a chunk's payload (for chunks that hold only payload) or of the identity of the object (for chunks holding metadata).  In an exemplary embodiment, this mapping is accomplished by indexing one row from a shared Distributed Hash Allocation Table.  In an exemplary implementation, each chunk may have a unique identifier that effectively incorporates distributed deduplication into the distribution algorithm, making the implementation highly tailored for document storage applications.  There are existing techniques that allow distributed deduplication to co-exist with the provision of cryptographic protection for document content.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Prahlad et al. to the Bestler’s system by adding the feature of metadata identifiers. The references (Prahlad and Bestler) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. Ordinary skilled artisan would have been motivated to do so to provide Prahlad’s system with enhanced data deduplication. (See Bestler [Abstract], [0090], [0149], [0176] and [0180], [0375]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 13, the non-transitory computer readable medium of claim 12, wherein the object version manger resides on one of the first MDS and the second MDS (Prahlad [0162]: FIG. 5C illustrates a data structure 520 for the metadata file 504.  The data structure 520 consists of one or more stream headers 522 and stream data 524.  The stream header 522 describes a data object contained in an "N" file 506 or an "S" file 508 (e.g., its location, its size, an offset within the file, etc.). … Each time the deduplication module 299 places a data object in the "S" file 508, the deduplication module 299 adds a stream header 522 and corresponding stream data 524 to the metadata file 504.).
Regarding claim 14, the non-transitory computer readable medium of claim 12, the method further comprising decrementing the count associated with object designator when the data object is deleted from the object store (Prahlad [0197]: Alternatively, the clients 130 may transmit only the identifiers to the deduplication module 299 for lookup in the deduplication database 297.  If the deduplication module 299 determines that an instance of a block has not already been stored on the cloud storage site 115, the deduplication module 299 can instruct the client 130 to send a copy of the block to the deduplication module, which it then stores on the cloud storage site 115.  Alternatively, the client 130 itself can send the copy of the block to the cloud storage site 115.).
Regarding claim 15, the non-transitory computer readable medium of claim 12, the method further comprising cross-checking the count before incrementing the count associated with the object designator (Prahlad [0104]: Within the management light index 245, each data file may also be associated with a token that uniquely identifies the data file.  In some embodiments, however, the token may not be unique for all data files in the management light index 245; instead, the combination of the token with another data field (e.g., the associated client 130) may be unique.).
Regarding claim 16, the non-transitory computer readable medium of claim 12, wherein the instances of the data object exist in different directories, and wherein the data object is deduplicated at the object store and wherein a deduplicated data object is associated with multiple instances of the deduplicated data object (Prahlad [0146]: The deduplication database 297 utilizes one or more tables or other data structures to store the identifiers of the data objects that have already been stored on a cloud storage site 115.  In one implementation, the system may store multiple copies of a data object, but only one copy of the data object with each of multiple, different cloud storage sites, and the data structure described herein facilitates that process.).
Regarding claim 17, the non-transitory computer readable medium of claim 12, wherein the first and second distributed file systems are associated with different tenants (Prahlad [0309]: The arrangement 2102 may permit multiple "tenants" to use a single SAAS system 2102 since the various clients 130 may be associated with different entities (e.g., different companies).).
Regarding claim 18, the non-transitory computer readable medium of claim 12, wherein the count is associated with a mapping the object identifier and the object designator, wherein the first MDS maintains metadata identifying locations of data objects stored in object stores including the object store in the first distributed file system (Bestler [0426]: In contrast, the presently-disclosed object storage system provides distributed control of location selection in a manner that accommodates dynamic loading of servers when making those decisions.  This enables the optimization of allocation across storage servers for both storage capacity and dynamic load balancing of the depth of work queues.  Hence, the total capacity of the storage cluster, both in terms of TBs (terabytes) of storage and IOPs (input/output operations), can be utilized in an optimized manner even when the cluster has scaled beyond the control of a single metadata server.).
Regarding claim 19, the non-transitory computer readable medium of claim 12, the method further comprising globally deduplicating data objects common to the first distributed file system and the second distributed file system (Bestler [0049]: Another Object Storage system, the Hadoop Distributed File System (HDFS), partially addresses this problem by serializing replication of new content.  The content source puts to a first storage server, which then replicates that chunk to a second storage server, which then replicates it to a third storage server.  If the server performs replication on a cut-through basis, the impact on an isolated put transaction would appear to be minimal (two times the cut-through latency, which might be as small as a single Ethernet frame for each hop).).
Regarding claim 20, the non-transitory computer readable medium of claim 12, wherein the first distributed file system is associated with a plurality of object stores, the method further comprising deduplicating the data object at each of the object stores, wherein the data object is deduplicated when each of the object stores has at most a single instance of the data object (Prahlad [0150]: The deduplication module 299 can support encrypted data objects.  For example, one client 130 could generate an identifier for a data object, and then encrypt it using one encryption algorithm.  Another client 130 could generate an identifier for another data object, and then encrypt it using another encryption algorithm.  If the two data objects are identical (meaning the two objects have the same data, while their metadata, such as ACLs or descriptors, could be different), they will both have the same identifier.  The deduplication module 299 can then store both encrypted instances of the data object or only a single encrypted instance (or a reduced number of encrypted instances).  In some examples, the deduplication module 299 stores a key or other mechanism to be used to encrypt and/or decrypt data.  The deduplication module 299 can also support compressed data objects.  In general, the same compression algorithm may be used to compress data objects.  Therefore, the deduplication module 299 can generate an identifier for a data object before or after it has been compressed.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chaney, US 2014/0059017, Data Relationships Storage Platform
Vijayan, US 2014/0188812, Restoration of Centralized Data Storage Manager, such as data storage manager in a hierarchical data storage system
Brockway, US 2011/0093471, Legal Compliance, Electronic Discovery and Electronic Document Handling of Online and Offline Copies of Data
Gipp, US 9,424,269, Systems and Methods for Deduplicating Archive Objects
Shim, US 9,189,414, File Indexing Using an Exclusion List of a Deduplicated Cache System of a Storage System
Chaney, US 2014/0059017, Data Relationships Storage Platform
Sabaa, US 2011/0307447, Inline Wire Speed Deduplication System

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154